DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,991,352 to Frougier et al (hereinafter Frougier) in view of US Patent No. 9,425,291 to Balakrishnan et al (hereinafter Balakrishnan).
Regarding Claim 1, Frougier discloses a semiconductor structure, comprising: 
a substrate (102, Fig. 16); 
a semiconductor layer (see below) formed over the substrate; 
a first channel layer (108A) and a second channel layer (108B) vertically stacked over the semiconductor layer; 
a first insulating structure (116) interposing the first channel layer and the semiconductor layer; 
a second insulating structure (116) interposing the first channel layer and the second channel layer; and 
a gate stack (134B) abutting the first channel layer and the second channel layer, wherein the gate stack comprises: 
a first portion vertically sandwiched between the first channel layer and the semiconductor layer (Fig. 16); and 
a second portion vertically sandwiched between the first channel layer and the second channel layer (Fig. 16), 
wherein a first distance between two opposite edges of the first portion of the gate stack is different from a second distance between two opposite edges of the second portion of the gate stack (Fig. 16).

	Frougier does not disclose a semiconductor layer formed over the substrate and under the vertically stacked channel layers. 
	Balakrishnan discloses a stack of channel layers (Fig. 13) wherein a semiconductor layer (22A) is formed over the substrate and under the vertically stacked channel layers (Fig. 16). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure of Frougier to include a semiconductor layer formed over the substrate and under the vertically stacked channel layers. A semiconductor layer in this location would have provided obvious benefits such as reducing the number of defects that extend from an interfaces with the underlying substrate to the channel layers, see Fig. 13 of Balakrishnan.

Regarding Claim 2, the combination of Frougier and Balakrishnan makes obvious he semiconductor structure as claimed in Claim 1, wherein the first distance is greater than the second distance (Fig. 16).
Citations are to Frougier unless otherwise noted. 

Regarding Claim 3, the combination of Frougier and Balakrishnan makes obvious the semiconductor structure as claimed in Claim 1, further comprising:
an isolation region (107, Fig. 4, Frougier; 14S, Fig 13, Balakrishnon) around the semiconductor layer and covering a sidewall surface of the semiconductor layer.

Regarding Claim 4, the combination of Frougier and Balakrishnan makes obvious the semiconductor structure as claimed in claim 1, further comprising:
source/drain regions (118, Frougier, Fig. 16; 36, Fig. 13, Balakrishnon) attaching to the first channel layer and the second channel layer and overlapping the semiconductor layer.

Regarding Claim 5, the combination of Frougier and Balakrishnan makes obvious the semiconductor structure as claimed in Claim 1, wherein both the first insulating structure and the second insulating structure overlap the semiconductor layer (Frougier, Fig. 13; Balakrishnan, Fig. 16).

Regarding Claim 6, the combination of Frougier and Balakrishnan makes obvious the semiconductor structure as claimed in Claim 1, wherein the semiconductor layer and the channel layers are made of different materials (Balakrishnan, Col. 7 Lines 6-27).

Regarding Claim 7, the combination of Frougier and Balakrishnan makes obvious the semiconductor structure as claimed in Claim 1, wherein the first insulating structure physically contacts a top surface of the semiconductor layer (Frougier, Fig. 13; Balakrishnan, Fig. 16).

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Frougier.
Regarding Claim 8, Balakrishnan discloses a semiconductor structure, comprising:
a substrate (10B, Fig. 13);
a semiconductor layer (22A) formed over the substrate;
channel layers (24) vertically spaced apart from the semiconductor layer;
a first source/drain region (36) and a second source/drain region (36) attached to opposite sides of the channel layers;
a gate stack (44) encasing the channel layers;
a first insulating structure (see below) directly under a topmost layer of the channel layers and laterally sandwiched between the first source/drain region and the gate stack; and
a second insulating structure (see below) directly under the topmost layer of the channel layers and laterally sandwiched between the second source/drain region and the gate stack,
wherein a bottom width of the semiconductor layer is greater than a distance between the first insulating structure and the second insulating structure (Fig. 13, see below).

Balakrishnan does not disclose insulating structures as claimed by Applicant.
Frougier discloses a stacked nanostructure device having first and second insulating structures (116, Fig. 16) directly under a topmost layer of the channel layers and laterally sandwiched between first and second source/drain regions (118) and a gate stack (134B).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure of Balakrishnan to have included insulating structures as claimed by Applicant. Insulating structures, or inner spacers, are common in stacked nanostructure assemblies to provide electrical isolation between the gate structure and the source/drain regions. In a combination of the references, the gate structure 44 of Balakrishnan would have had inner spacers adjacent to them as seen in Frougier. 

Regarding Claim 9, the combination of Balakrishnan and Frougier makes obvious the semiconductor structure as claimed in claim 8, wherein a bottom surface of the topmost layer of the channel layers physically contacts a top surface of the first insulating structure (Frougier, Fig. 16).

Regarding Claim 10, the combination of Balakrishnan and Frougier makes obvious the semiconductor structure as claimed in Claim 8, wherein the semiconductor layer continuously extends underneath the first source/drain region, the gate stack, and the second source/drain region (Balakrishnan, Fig. 13).

Regarding Claim 11, the combination of Balakrishnan and Frougier makes obvious the semiconductor structure as claimed in Claim 8, wherein a portion of the gate stack interposes a bottommost layer of the channel layers and the semiconductor layer (Balakrishnan, Fig. 13).

Regarding Claim 12, the combination of Balakrishnan and Frougier makes obvious the semiconductor structure as claimed in Claim 11, further comprising:
a third insulating structure joins a bottom surface of the bottommost layer of the channel layers and a top surface of the semiconductor layer (Balakrishnan, Fig. 13; Frougier, Fig. 16).

Regarding Claim 13, the combination of Balakrishnan and Frougier makes obvious the semiconductor structure as claimed in Claim 8, wherein the semiconductor layer and the channel layers are made of different materials (Balakrishnan, Col. 7 Lines 6-27).

Regarding Claim 14, the combination of Balakrishnan and Frougier makes obvious the semiconductor structure as claimed in Claim 13, wherein the semiconductor layer is a SiGe layer (Balakrishnan, Col. 7 Lines 6-27).

Regarding Claim 15, the combination of Balakrishnan and Frougier makes obvious the semiconductor structure as claimed in Claim 8, further comprising:
an isolation region (Balakrishnan, 14S) covering a sidewall surface of the semiconductor layer.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,755,017 to Guillorn et al (hereinafter Guillorn) in view of Frougier.
Regarding Claim 16, Guillorn discloses a semiconductor structure, comprising:
a substrate (102, Fig. 13);
silicon-containing channel layers (50s, Fig. 6) vertically stacked over the substrate;
source/drain regions (902, Fig. 9) abutting opposite sides of the silicon-containing channel layers;
a gate stack (1204, Fig. 12) extending from a topmost layer of the silicon-containing channel layers to a bottommost layer of the silicon-containing channel layers;
insulating structures (see below) underneath the silicon-containing channel layers to separate the gate stack from the source/drain regions; and
a SiGe structure (104, Fig. 13; Col. 3 Lines 19-30) interposing the gate stack and the substrate, wherein the SiGe structure comprises a narrow top portion and a wide bottom portion (Fig. 13).

Guillorn does not disclose insulating structures as claimed by Applicant.
Frougier discloses a stacked nanostructure device having first and second insulating structures (116, Fig. 16) directly under a topmost layer of the channel layers and laterally sandwiched between first and second source/drain regions (118) and a gate stack (134B).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure of Guillorn to have included insulating structures as claimed by Applicant. Insulating structures, or inner spacers, are common in stacked nanostructure assemblies to provide electrical isolation between the gate structure and the source/drain regions. In a combination of the references, the gate structure 1204 of Guillorn would have had inner spacers adjacent to them as seen in Frougier. 

Regarding Claim 17, the combination of Guillorn and Frougier makes obvious the semiconductor structure as claimed in Claim 16, wherein a topmost surface of the insulating structures is lower than a top surface of the topmost layer of the silicon-containing channel layers (Guillorn, Fig. 12; Frougier, Fig. 16).

Regarding Claim 18, the combination of Guillorn and Frougier makes obvious the semiconductor structure as claimed in claim 16, wherein the gate stack is confined by the insulating structures without vertically overlapping with the insulating structures (Frougier, Fig. 16).

Regarding Claim 19, the combination of Guillorn and Frougier makes obvious the semiconductor structure as claimed in claim 16, further comprising:
an isolation region (Guillorn, 1502, Fig. 15) in physical contact with a sidewall surface of the narrow top portion of the semiconductor layer.

Regarding Claim 20, the combination of Guillorn and Frougier makes obvious the semiconductor structure as claimed in Claim 19, wherein the gate stacks further comprises:
a gate dielectric layer (Guillorn, 1202, Fig. 12); and
a gate electrode layer (1204),
wherein a top surface of the isolation region is lower than a bottom surface of the gate dielectric layer (Figs. 12 & 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818